Guy, J. (dissenting).
Plaintiff appeals from a judgment dismissing the complaint in an action brought to recover damages for personal injuries sustained by him while performing duties as an employee of the defendant in unloading certain barrels of beer placed in his custody as a truckman by defendant, with orders to deliver same at premises owned by the defendant where the accident occurred.
Plaintiff’s injury was due to the alleged defective condition of a sidewalk elevator belonging to defendant, on which, at the time of the accident, plaintiff was engaged in loading the beer in question.
The learned trial court dismissed the complaint, holding that plaintiff’s only remedy was under the Workmen’s Compensation Law.
It was stipulated on the trial by both parties that “ defendant was the owner of the premises where the accident occurred; that defendant maintained and controlled the sidewalk elevator; that the elevator was in a defective condition; that the plaintiff was in the employ of the defendant as a brewery truck driver, and, at the time of the accident, ivas engaged in hand*153ling merchandise of the defendant, in the defendant’s business-, that the defendant had theretofore secured the payment of compensation for injured employees and their dependents pursuant to the provisions of section 50 of chapter 67 of the Consolidated Laws; and that such payment was secured for the benefit of the plaintiff, as well as for the benefit of other employees.” Plaintiff states in his brief (p. 3): “ The plaintiff does not dispute the right to his remedy under the provisions of the Workmen’s Compensation Law, nor is there any contention that the instant case militates against that law. The action was brought against the owner of the building at 100th street and Central Park West, in accordance with the provision of the statute, which provides that an injured employee may elect to take compensation from the employer, or resort to his remedy at common law, against a third party whose negligence brought about the injury.”
The sole point at issue on this appeal is whether the defendant is to be regarded as a third party, within the meaning of the statute, merely because he was the owner of the building where the accident occurred and where the defect existed which caused plaintiff’s injury. I am of the opinion that there is no ground whatever for the contention that defendant is a third party within the meaning of the statute. The law was enacted primarily for the purpose of definitely fixing and determining the respective rights and obligations of employers and employees as to injuries sustained by employees in the course of their employment and while engaged in the master’s business for which they are employed. The statute does not contemplate that an employer shall have a dual legal personality—a sort of Doctor Jekyl and Mr. Hyde — so far as relations with his employees are concerned, in connection with matters growing out of and directly connected *154with such employment. Whether the employer might he held liable as a third party where he was the responsible cause of an employee’s injury through agencies, controlled by him, which were entirely separate, apart and distinct from the employment of the injured employee, may be an interesting academic question, but has nothing whatever to do with this case. The concession that plaintiff has a right of action against the defendant as his employer under the Workmen’s Compensation Law carries with it the assumption that the injury occurred in the course of and connected with plaintiff’s employment by the defendant. But were there any doubt on that point, it is entirely removed by the further stipulation entered upon the record, that “ at the time of the accident plaintiff was engaged in handling merchandise of the defendant, in the defendant’s business,” and this is supplemented by further proof that the elevator was the appliance furnished by the employer for the use of his employee in the performance of his duty in delivering the barrels of beer at the place where he was instructed to deliver them by his employer. The judgment should be affirmed.
Judgment reversed and new trial ordered, with thirty dollars costs to appellant to abide event.